                                            Case 3:18-cv-07393-JSC Document 144 Filed 01/19/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    INTERNATIONAL SWIMMING LEAGUE,                      Case No. 18-cv-07394-JSC
                                        LTD,                                                Case No. 18-cv-07393-JSC
                                   8                     Plaintiff,
                                   9            v.                                          ORDER RE: ADMINISTRATIVE
                                                                                            MOTION TO FILE UNDER SEAL
                                  10
                                        FÉDÉRATION INTERNATIONALE DE                        Re: Dkt. No. 224
                                  11    NATATION,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                        THOMAS A. SHIELDS, et al.,
                                  13
                                                         Plaintiff,
                                  14
                                                v.
                                  15
                                        FÉDÉRATION INTERNATIONALE DE
                                  16    NATATION,
                                  17                     Defendant.
                                  18           Before the Court is Plaintiffs’ administrative motion to file under seal excerpts of the
                                  19   parties’ further case management statement (the “Statement”). (Dkt. No. 224.) Plaintiffs seek to
                                  20   file under seal information regarding Ms. Hosszú’s earnings from sponsorship arrangements,
                                  21   certain swimmers’ earnings from their role as ISL “ambassadors,” and details regarding certain
                                  22   swimmers’ profit-sharing arrangements with, or ownership interests in, certain ISL clubs. (Id. at
                                  23   2.) For the reasons set forth below, the Court GRANTS in part and DENIES in part Plaintiffs’
                                  24   motion to seal.
                                  25   I.      Legal Standard
                                  26           There is a presumption of public access to judicial records and documents. Nixon v.
                                  27   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Courts generally apply a “compelling
                                  28   reasons” standard when considering motions to seal documents, recognizing that “a strong
                                             Case 3:18-cv-07393-JSC Document 144 Filed 01/19/21 Page 2 of 4




                                   1   presumption in favor of access is the starting point.” Kamakana v. City & Cty. of Honolulu, 447

                                   2   F.3d 1172, 1178 (9th Cir. 2006) (internal quotations and citations omitted). However, in the case

                                   3   of non-dispositive motions and filings that are “only tangentially related[] to the underlying cause

                                   4   of action” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016)

                                   5   (citation omitted), the public has less need for access these documents. Therefore, parties moving

                                   6   to seal them need only meet the lower “good cause” standard of Federal Rule of Civil Procedure

                                   7   26(c). See Kamakana, 447 F.3d at 1179-80; Ctr. for Auto Safety, 809 F.3d at 1101. The “good

                                   8   cause” standard requires a “particularized” showing that “specific prejudice or harm will result if

                                   9   the information is disclosed.” Cont’l Auto. Sys., Inc. v. Avanci, LLC, No. 19-CV-02520-LHK,

                                  10   2019 WL 6612012, at *1 (N.D. Cal. Dec. 5, 2019) (citing Phillips ex rel. Estates of Byrd v. Gen.

                                  11   Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002)). Under Civil Local Rule 79-5(b), sealing

                                  12   is appropriate only where the requesting party “establishes that the document, or portions thereof
Northern District of California
 United States District Court




                                  13   is . . . entitled to protection under the law,” or “sealable.” N.D. Cal. Civ. L.R. 79-5(b).

                                  14            Plaintiffs seek to seal excerpts from the parties’ Statement. The Statement is discovery-

                                  15   related; moreover, it is not substantively related to the case’s merits, see Ctr. for Auto Safety, 809

                                  16   F.3d at 1100-01, nor does it “affect [the] litigants’ substantive rights,” id. (internal quotation

                                  17   marks and citation omitted). Therefore, the “good cause exception”—rather than the “presumptive

                                  18   compelling reasons standard”—applies to Plaintiffs’ administrative motion to file under seal. Id.

                                  19   at 1097 (internal quotation marks and citations omitted). Consequently, the Plaintiffs’ “private

                                  20   interests . . . are the ‘only weights on the scale’” in sealing the requested material. Cont’l Auto.

                                  21   Systems, 2019 WL 6612012, at *2 (quoting Ctr. for Auto Safety, 809 F.3d at 1097).

                                  22   II.      Discussion

                                  23            The motion is narrowly tailored; its supporting declaration identifies specific excerpts of

                                  24   the Statement containing information that Plaintiffs seek to seal. (Dkt. No. 224-1 at 2.) See N.D.

                                  25   Cal. Civ. L.R. 79-5(b). Good cause exists to seal excerpts that cite or reference contractual

                                  26   provisions regarding Plaintiffs’ profit-sharing arrangements with ISL clubs, as well as information

                                  27   regarding certain swimmers’ earnings as ISL league “ambassadors,” because Plaintiffs have

                                  28   shown that ISL may be harmed in future negotiations if information regarding these profit-sharing
                                                                                          2
                                          Case 3:18-cv-07393-JSC Document 144 Filed 01/19/21 Page 3 of 4




                                   1   arrangements—and the identities of swimmers with whom ISL has agreed to share profits—as

                                   2   well as “ambassadorships” is disclosed. See Digital Reg of Texas, LLC v. Adobe Sys., Inc., No. C

                                   3   12-1971 CW, 2014 WL 6986068, at *1 (N.D. Cal. Dec. 10, 2014) (finding “good cause” to grant

                                   4   sealing motion where document contained information regarding “revenues, payments, technical

                                   5   aspects of licensing agreements and unique material terms” because the information’s disclosure

                                   6   would adversely affect the plaintiff’s future negotiations); see also Smith v. Keurig Green

                                   7   Mountain, Inc., No. 18-CV-06690-HSG, 2020 WL 5630051, at *11 (N.D. Cal. Sept. 21, 2020)

                                   8   (finding good cause to seal portions of documents that contained “confidential business and

                                   9   proprietary information” related to a party’s operations).

                                  10          However, Plaintiffs have not shown that good cause exists to seal the Statement’s response

                                  11   to FINA’s argument regarding Messrs. Miller’s and Pebley’s testimony and their lack of “financial

                                  12   incentives”—this excerpt contains no reference to any information regarding any Plaintiff’s
Northern District of California
 United States District Court




                                  13   financial or personal information, nor does it reflect or reference any terms of a profit-sharing

                                  14   arrangement whose disclosure would “specific[ally] prejudice or harm” Plaintiffs. (Dkt. No. 224-4

                                  15   at 4.) Cont’l Auto. Systems, 2019 WL 6612012, at *1. Plaintiffs explain that disclosure of Ms.

                                  16   Hosszú’s earnings from sponsorship arrangements would harm her in future negotiations with

                                  17   potential sponsors, and as such the Court finds good cause exists to seal excerpts of the Statement

                                  18   that reference these arrangements. (Dkt. No. 224-4 at 17-18.) See Digital Reg of Texas, 2014 WL

                                  19   6986068, at *1. So too would disclosure of information regarding certain Plaintiffs’ ownership

                                  20   interests in an ISL team harm ISL in future negotiations, and for this reason Plaintiffs have shown

                                  21   good cause exists to seal excerpts of the Statement that reference or discuss these ownership

                                  22   interests. (Dkt. No. 224-4 at 18-19.) See Digital Reg of Texas, 2014 WL 6986068, at *1.

                                  23                                             CONCLUSION

                                  24          For the reasons set forth above, the Court GRANTS in part and DENIES in part Plaintiffs’

                                  25   administrative motion to file under seal. Plaintiffs shall file an unredacted version of the

                                  26   Statement within 7 days of this Order.

                                  27

                                  28
                                                                                         3
                                         Case 3:18-cv-07393-JSC Document 144 Filed 01/19/21 Page 4 of 4




                                   1          IT IS SO ORDERED.

                                   2   Dated: January 19, 2021

                                   3
                                                                                     JACQUELINE SCOTT CORLEY
                                   4                                                 United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            4
